              Case 1:19-cv-11743-RA Document 59 Filed 02/02/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 METAMORFOZA D.O.O.,                                                DATE FILED:

                             Plaintiff,
                                                                      19-CV-11743 (RA)
                        v.
                                                                            ORDER
 BIG FUNNY, LLC, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         During oral argument on Defendants’ motion to dismiss earlier today, Plaintiff maintained that

it has uncovered additional facts critical to the pending motion. No later than February 10, 2021, Plaintiff

shall file with the Court its proposed amended complaint, along with a redlined version highlighting the

proposed amendments.

SO ORDERED.

Dated:      February 2, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
